                  Case 7:20-cv-00875-KMK Document 6 Filed 06/22/20 Page 1 of 3
    PETER G. SIACHOS
    PSIACHOS@GRSM.COM
    DIRECT DIAL: (973) 549-2532

     Admitted In: NJ, NY, SC, DC, and PA
                                                                                     ATTORNEYS AT LAW
                                                                             ONE BATTERY PARK PLAZA, 28TH FLOOR
                                                                                   NEW YORK, NY 10004
                                                                                      WWW.GRSM.COM


                                              June 23, 2020
VIA ECF
Hon. Kenneth M. Karas, United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

            Re:      Bergeron v. Grindr, Inc. - Case No. 7:20-cv-00875-KMK

Dear Judge Karas:
        This firm represents Defendant Grindr, Inc. (“Grindr”) in this action. Pursuant to Your
Honor’s Individual Rules, Grindr requests a pre-motion conference concerning its anticipated motion
to compel arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 2-4 (“FAA”), to strike
Plaintiff’s jury demand and class allegations, and/or to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).1

A.          Factual Allegations in Plaintiff’s Complaint
        On January 31, 2020, Robert Bergeron (“Plaintiff”) filed a putative class action against Grindr
asserting claims for violation of NYGBL §§ 349 and 350, violation of NY Civil Rights Law § 51,
trespass to chattels, intrusion upon seclusion, breach of contract, negligence, negligence per se
pursuant to N.Y. Ben. Bus. Law § 899-aa, and unjust enrichment. Dkt. 1. Grindr is a developer of a
web-based dating application (“App”) that is available on Apple iPhone and Google Android devices.
Id. at ¶¶ 1, 18, 19. Plaintiff, an Android owner, asserts that he is a user of Grindr’s App, but fails to
disclose when he signed up for the services, presumably to avoid statute of limitation defenses. Id.
at ¶ 41. Plaintiff also fails to plead whether he paid to use the App.
         As a condition to using the Grindr App, Plaintiff concedes that he accepted a “consent” form
and privacy policy advising that personal data on his cell phone would be disseminated to third-party
MoPub. Id. at ¶¶ 4-9, 11 13. Plaintiff admits that Grindr directed him to review MoPub’s privacy
policy when he consented to use of Grindr’s free App. Id. at ¶¶ 13-14, 70. However, Plaintiff claims
he did not provide Grindr and MoPub informed consent to disseminate his personal data because
“defendant’s app [allegedly] …close[d] automatically” while he reviewed Grindr and MoPub’s
privacy policy. Id. at ¶ 15. Plaintiff blames Grindr for complications with his Android phone while
viewing the terms and conditions at issue, and he blames Google, the manufacturer of his phone, for
the dissemination of his personal data because Google’s “settings to ‘opt out of interest based ads’. .
. are difficult to engage and locate,” and because Google’s default setting for ads automatically “opts
in” users, including Plaintiff. Id. at ¶ 18.

       Plaintiff fails to identify what personal data of his was disseminated by MoPub, yet he claims
(1) he has suffered unspecified discrimination resulting from MoPub’s alleged use of his personal


1 Success on Grindr’s motion to compel arbitration would obviate the need to adjudicate the motions to
strike the class allegations and to dismiss. Grindr defers to the Court’s discretion as to whether the latter
two motions should be brought concurrently with the motion to compel arbitration, or at a later time.
              Case 7:20-cv-00875-KMK Document 6 Filed 06/22/20 Page 2 of 3
Page 2
data; (2) his phone’s speed was reduced by advertisements appearing on the app2; and (3) he was
“highly offended” by Grindr, MoPub and Google’s alleged practices. Id. at ¶¶ 12, 64, 67. Fatal to
his claims, Plaintiff alleges his damages are an unascertainable “amount at least equal to the difference
in value between that which was promised and Defendant’s deficient performance.” Id. at ¶ 75.

B.       Plaintiff Agreed to Arbitrate His Claims Against Grindr on an Individual Basis
        Plaintiff should be compelled to arbitrate his individual claims because in becoming a user of
Grindr’s App, Plaintiff consented to an arbitration clause which requires disputes between he and
Grindr “to be submitted to binding and final arbitration” and “in addition: (1) you will only be
permitted to pursue claims against [Grindr] on an indvidiaul basis and not in any class or
representative proceeding and (2) you are waiving your right to seek relief in a court of law and to
have a jury trial on your claims.” See Exhibits A and B (the two versions of the Terms of Service that
applied during the defined class period).
        It is axiomatic that the FAA “requires courts to rigorously enforce arbitration agreements
according to their terms and that class action waivers in arbitration agreements are enforceable. Epic
Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018); Am. Express Co. v. Italian Colors Rest., 570 U.S.
228 (2013) (class arbitration waivers are enforceable under the FAA even when the cost of pursuing
an individual arbitration claim exceeds potential recovery); AT&T Mobility LLC v. Concepcion, 563
U.S. 333, 352 (2011); Tsadilas v. Providian Nat'l Bank, 13 A.D.3d 478, 480 (1st Dep't 2004) (class
action waivers are “neither unconscionable nor violative of public policy.”). In light of strong law
favoring enforcement of class action waivers, the class allegations should be struck, and Plaintiff
should be required to arbitrate his claims on an individual basis.

C.       Plaintiff’s Claims Fail To State A Claim Upon Which Relief Can Be Granted
         1.     Violation of NYGBL §§ 349 and 350
        Plaintiff’s NYGBL §§ 349 and 350 claims must be dismissed because his theory contains no
manifestation of pecuinary or actual harm. Small v. Lorillard Tobacco Co., 94 NY2d 43, 51 (N.Y.
1999). Plaintiff does not allege that he paid for Grindr’s services; rather, his NYGBL §§ 349 and 350
damages are limited to being “tracked.” Dkt. 1 at ¶¶ 56-57. Allegations like Plaintiff’s, which set
forth “deception as both act and injury,” are routinely rejected. Small, 94 N.Y.2d at 56; Edin v.
Kangadis Food Inc., 2013 WL 6504547, at *5 (S.D.N.Y. Dec. 11, 2013) (Under § 349, deception and
injury must be separately pled.); Ovitz v Bloomberg L.P., 18 N.Y. 3d 753 (2012) (granting motion to
dismiss because plaintiff did not pay for services he did not receive and thus no damages resulted
from the alleged deceptive practices).
         2.     NY Civil Rights Law § 51, Intrusion of Seclusion and Trespass to Chattel
        There is no common law right of privacy in New York. Cuccioli v. Jekyll & Hyde Neue
Metropol Bremen Theater Produktion Gmbh & Co., 150 F. Supp. 2d 566 (S.D.N.Y. 2001). Plaintiff’s
statutory privacy claim should be dismissed because he fails to allege that his name or image was
commercially appropriated. Messenger v. Gruner + Jahr Printing & Publ'g, 94 N.Y.2d 436, 441
(2000). Because Plaintiff fails to identify the data that was supposedly extrated from his phone, fails
to sllege that his image was used and failys to specify where his data was used, he fails to state a
statutory intrusion of privacy claim.

       Relatedly, Plaintiff fails to allege that Grindr intentionally and physically interfered with his
use and enjoyment of his phone, that any interference resulted in in harm to the condition or value of

2This of course is rank speculation and cannot be attributed to Grindr given that Grindr has no control
over the performance of Google’s Android devices, its ad services, or whether Plaintiff opts out of such
ads on his phone.
              Case 7:20-cv-00875-KMK Document 6 Filed 06/22/20 Page 3 of 3
Page 3
his phone, or even that he was deprived of the use of his phone. Hecht v. Components Intl., Inc., 2008
NY Slip Op 28439, 22 Misc. 3d 360, 369 (Sup. Ct. Naussau County 2008). As such, his trespass to
chattel claim fails as well.
         3.     Breach of Contract
        Plaintiff fails to state a breach of contract claim because he fails to attach the agreement at
issue to the Complaint or identify any contractual provision that was allegedly breached. Marshall
Broadcasting Group, Inc. v. Nexstar Broadcasting, Inc., 2019 N.Y. Misc. LEXIS 5866 (Sup. Ct.,
N.Y. County, Oct. 30, 2019); Bellow v. New Eng. Fin., 3 Misc. 3d 1109 (Sup. Ct. Nassau County
2004). This pleading deficiency fails to satisfy even Fed. R. Civ. P. 8 and is amplified by
contradictions plaguing Plaintiff’s breach of contract claim, which is premised on allegations that his
personal data “would only be disclosed to those parties indicated by defendant.” Dkt. 1 at ¶ 70.
However, Plaintiff admits that Grindr and MoPub did identify the third-party users of his personal
data. Id. at ¶¶ 5, 11, 13-14. These vague and self-contradictory allegations fail to state a claim for
breach of contract.
         4.     Negligence and Negligence Per Se
        Because there is no private right of action under NYGBL § 899-aa, Plaintiff’s negligence per
se claim based on a violation of this statute must be dismissed. NYGBL § 899-aa(6); Abdale v. N.
Shore-Long Island Jewish Health Sys., Inc., 49 Misc. 3d 1027, 1037 (Sup. Ct. Queens County 2015).
Plaintiff’s negligence claim is barred by the economic loss doctrine because he does not seek damages
for injuries to his person or property. Netzer v. Continuity Graphic Assocs., Inc., 963 F. Supp. 1308,
1320 (S.D.N.Y. 1997); BNP Paribas Mortg. Corp. v. Bank of Am., N.A., 949 F. Supp. 2d 486, 505
(S.D.N.Y. 2013).

        This claim also fails because it is duplicative of his breach of contract claim. Bayerische
Landesbank, N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 58 (2d Cir. 2012). Plaintiff
alleges that Grindr’s duty arose under NYGBL § 899-aa and the duty to “comply with the terms of
its own privacy and security policy.” Dkt. 1 at ¶ 82. Because the former provides no private cause
of action and the latter is inextricably tied to a contract, Plaintiff’s negligence claim fails on this basis.
Fixed Income Shares: Series M v. Citibank N.A., 130 F. Supp. 3d 842, 857 (S.D.N.Y. 2015).

       In a similar vein, Plaintiff’s negligence claim fails because Grindr has no duty to control the
conduct of third-parties like MoPub. Purdy v. Adm’r of Westchester County, 72 N.Y.2d 1, 8 (Ct. App.
1988).
         5.     Unjust Enrichment
        Plaintiff’s unjust enrichment claim warrants dismissal because he fails to allege that Grindr
was enriched at his expense and because the Complaint is void of any allegation that the contract at
issue has been rescinded, abrogated, or rendered unenforceable. Kaye v. Grossman, 202 F.3d 611,
615-616 (2d Cir. 2000); Waldman v. Englishtown Sportswear, Ltd, 92 A.D.2d 833 (1st Dept. 1983).
         We appreciate Your Honor’s consideration of this request.

                                                 Respectfully submitted,
                                                 GORDON REES SCULLY MANSUKHANI LLP
                                                 /s/Peter G. Siachos
                                                 PETER G. SIACHOS
cc:      All Counsel of Record (via ECF)
